                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

KEVIN KENNEY,

       Petitioner,

vs.                                                         No. 18-CV-1163 JCH/KRS

ATTORNEY GENERAL
FOR THE STATE OF NEW MEXICO,

               Respondent.

                                            ORDER

       THIS MATTER comes before the Court on foregoing Respondent’s Motion for an

Extension of Time to Answer Kevin Kenney’s Pro Se Petition for Writ of Habeas Corpus (28 U.S.C.

§ 2254) [Doc. 1], [Doc. 8], filed September 4, 2019.

       Having reviewed the motion, the relevant pleadings, and being otherwise fully informed in

the premises, the Court determines that the motion is well-taken.

       IT IS, THEREFORE, ORDERED that foregoing Respondent’s Motion for an Extension

of Time to Answer Kevin Kenney’s Pro Se Petition for Writ of Habeas Corpus (28 U.S.C. § 2254)

[Doc. 1], [Doc. 8], is GRANTED;

       IT IS FURTHER ORDERED that Respondent shall have until September 12, 2019, to

file his answer.


                                     ___________________________________
                                     KEVIN R. SWEAZEA
                                     UNITED STATES MAGISTRATE JUDGE
